LARSEN, J.,
I dissent. Respondent, [ ] stole a client’s money and he should be disbarred.
On January 9, 1979 respondent was entrusted with $7,500 which he deposited in his personal account. (A court order entitled respondent to $2,500 as fees on May 23,1979.) Respondent used all of the *507money for personal and business expenses and restitution of the $5,000 balance was not made until December 13, 1979.
The one-year suspension ordered by this courtis a wholly inadequate sanction. I dissent for the same reasons given in my dissent in Office of Disciplinary Counsel v. Lynch, 272 Disciplinary Docket No. 1. See Matter of Duffield, 479 Pa. 471, 388 A. 2d 1028 (1978) (Larsen, J., in a dissenting opinion: “Any attorney who steals money from a client should be disbarred. . . .”).